DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 12/9/2021 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 

Response to Amendment
Applicant’s amendment filed on 5/9/2022 has been entered. 
Claims 60-63 and 65-87 remain pending.
Claims 88-90 are new and now also pending.
Claims 60-63 and 65-90 are pending and examined below. 

Claim Objections
Claims 60, 65, 81, 87, and 90 are objected to because of the following informalities:  
-Claim 60, line 7, “retaining structure extending” should instead be “retaining structures extending”.  
-Claim 65, line 2, “retaining structure is arranged” should instead be “retaining structures are arranged”.  
-Claim 81, line 21, “stopstructures” should instead be “stop structures”.
-Claims 87 and 90 recite “The closure nest assembly of” but this should be “The closure nest of”
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 60-63 and 65-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 60, lines 6-10 recite “one or more elastically deformable retaining structure extending from the planar support structure and arranged in an annular arrangement to have a bead structure to engage a lower portion of a closure below the radially extending holding feature to vertically suspend and substantially frictionlessly retain one of the plurality of closures” however, this limitation constitutes new matter as there is not sufficient support for as to how the closure is retained “substantially frictionlessly” in the Applicant’s original disclosure such that one could reasonably conclude that Applicant had possession of the claimed invention including such a limitation. Further, this also renders such a limitation indefinite as it is unclear as to what “substantially frictionlessly” is intending to encompass (i.e. how much friction is “substantially” frictionless) as the specification does not provide sufficient support for one to readily obtain a definite scope of such a phrase (note the 112(b) rejections below). Note that Claims 71 and 81 also recite similar limitations including retaining “substantially frictionlessly” and therefore these limitations also constitute new matter. It must also be noted that in order to retain the closures as disclosed with the “spring-loaded retaining structure”, some amount of friction must be present between the closure surface and the surface of the “retaining structure 102” engaged therewith. Note “Response to Declaration” and “Response to Arguments” sections below.
Claims 61-63, 65-70, 72-80, and 82-90 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as the claims include the unsupported limitations outlined above. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60-63 and 65-90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 60, 71, and 81, each claim recites “a generally cylindrical cap” and “a substantially planar support structure”. This limitation renders the claim indefinite as it is unclear as to what the Applicant is attempting to encompass by the phrases “generally cylindrical” and “substantially planar” and specifically, the terms “generally” and “substantially” render the scope of such limitations indefinite as it would appear that variations from “cylindrical” and “planar” are attempting to be claimed but it is unclear to what extent such variations are attempting to be encompassed by the terms “generally” and “substantially”. Further the specification does not clarify what such phrases are attempting to encompass.
Regarding Claim 60, lines 3-9 recite “the closure nest comprising a substantially planar support structure and a plurality of closure retaining structures attached to the support structure, each of the plurality of closure retaining structures comprising an opening in the planar support structure and one or more elastically deformable retaining structure extending from the planar support structure and arranged in an annular arrangement to have a bead structure to engage a lower portion of a closure below the radially extending holding feature to vertically suspend”. This limitation renders the claim indefinite as it is unclear as to how the “planar support structure” and “closure retaining structures” are defined as separate structures but yet “each of the plurality of closure retaining structures comprising an opening in the planar support structure” as in view of the specification, the “opening” is defined in the support structure (i.e. shown in Figures 7A-8). Therefore, this raises doubt as to what is the scope of the term “closure retaining structures” and what these “closure retaining structures” are intending to encompass (i.e. are the structures intending to encompass portions of the support structure?). The claim previously defines “a plurality of closure retaining structures attached to the support structure” and therefore the closure retaining structures and the planar support structure are separate and therefore it is unclear as to how one structure (retaining structure) can comprise a feature (i.e. opening) in another structure (support structure). 
Even further, the claim continues to state “bead structure to engage a lower portion of a closure below the radially extending holding feature to vertically suspend and substantially frictionlessly retain one of the plurality of closures”. This renders the claim further indefinite as it is unclear as to how the bead structure can engage a lower portion of the closure and vertically suspend the closures in a substantially frictionless manner. See the 112(a) rejections above as it is unclear as to what “substantially frictionlessly” is intending to encompass. Claims 71 and 81 also recite similar limitations and therefore are rendered indefinite for the same reasons as outlined above. 
Further pertaining to Claim 60, line 13 recites “the annular arrangement of one or more stop structures”. First, “the annular arrangement” lacks antecedent basis within the claim and therefore renders the claim indefinite. While lines 7-8 recite “an annular arrangement”, that recitation is referring to a “bead structure” not the “stop structures”. This further renders it unclear as to whether the defined “bead structure” and “one or more stop structures” are referring to the same structures. For these reasons, the claim is rendered indefinite. Claim 71 also recites “a bead structure” and ““the annular arrangement of one or more stop structures” and therefore is rendered indefinite for the as it is unclear if the “bead structure” and “stop structures” are referring to the same features and further “the annular arrangement” lacks antecedent basis within the claim. 
Further regarding Claim 81, line 9 recites “the elastically deformable retaining structures”. This limitation renders the claim indefinite as the limitation lacks antecedent basis within the claim. Further, line 10 subsequently recite “one or more elastically deformable retaining structure” which renders the claim further unclear. Further, if “each of the plurality of closure retaining structures… allow the closure to be forced from the closure retaining structure by deforming the elastically deformable retaining structures”, it would appear that each closure retaining structure comprises more than one elastically deformable retaining structure, however, it is unclear if this is what Applicant is attempting to encompass given the manner in which the claim is presented. It is unclear if Applicant is attempting to claim that each “closure retaining structure” comprises multiple or “one or more” elastically deformable retaining structures.
Further regarding Claim 81, lines 10-12 recite “each of the plurality of closure retaining structures comprises an arrangement of one or more stop structures sized and arranged to engage with a portion of the external top surface of the retained cap” and subsequently on lines 12-18 the claim recites “the arrangement of one or more stop structures includes an annular arrangement having an inner diameter, the stop structures sized and arranged to engage with a concentrically corresponding annular portion of the external top surface of the cap of the retained closure and arranged to have a bead structure to engage a lower portion of a closure below the holding feature to vertically suspend and substantially frictionlessly retain one of the plurality of closures”. These limitations render the claim indefinite as it is unclear as to what Applicant is referring to with the “bead structure” and what is arranged to have such “bead structure”. It is unclear if the Applicant is referring to the previously recited “one or more stop structures” or if the Applicant is referring to the more general closure retaining structures. If the Applicant is referring to the stop structures, it is unclear as to how the stop structures can engage the top surface of the cap and the lower portion of the closure. It would appear that Applicant is referring to multiple structures, however, this is not clear and merely speculation. See “NOTE” below.
Similarly, Claim 63 recites “the inner diameter” with reference to the “second arrangement”. This limitation lacks antecedent basis within the claim and therefore renders the claim indefinite. Claim 74 recites a similar limitation and therefore is rendered indefinite for the same reasoning.
Regarding Claims 65, 66, 75, 76, 82 and 83, the claims recite “without substantial deformation”, however, it is unclear as to what “substantial deformation” is referring to and how much “deformation” the term “substantial” is referring to. The specification does not provide further clarity for such a limitation and therefore this limitation renders the respective claims indefinite. 
Regarding Claim 69, the claim recites “the closure retaining structures are flexible retaining structures”. This limitation renders the claim indefinite as it would appear the “flexible retaining structures” are referring to the “one or more elastically deformable retaining structure”, however, this is not clear. Claims 79 and 86 recite similar limitations and therefore are rendered indefinite for the same reasoning.
Claims 61, 62, 67, 68, 70, 72, 73, 77, 78, 80, 84, 85, and 87-90 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from at least one of the claims outlined above. 

NOTE: while the Examiner might speculate as to what is meant by the claim language, the uncertainty provides the Examiner with no proper basis for making the comparison between that which is claimed and the prior art.  Rejections under 35 U.S.C. § 103 should not be based upon considerable speculation as to the meaning of terms employed and assumptions as to the scope of the claims.  In re Steele, 134 USPQ 292.  When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become obvious, but rather the claim becomes indefinite.  In re Wilson, 165 USPQ 494. However, in an attempt to expedite prosecution, Examiner attempts to compare the claimed invention in view of the prior art below. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 60-63 and 65-90 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hill (US PGPUB 2011/0192756).
Regarding Claim 60, Hill discloses a closure nest (10; Figures 3A-4)  for releasably retaining a plurality of pharmaceutical container closures (28) wherein the nest (10) is capable of retaining closures comprises a stopper retained within a generally cylindrical cap having a radially extending exterior holding feature (see “NOTE” below), the closure nest (10) comprising:
a substantially planar support structure (web 13; Figure 3a) and a plurality of closure retaining structures (nesting units 12; see Figure 4) attached to the support structure (web 13), each of the plurality of closure retaining structures (12) comprising an opening (14b; note that the “opening” is readily going to be defined by an inner edge of 26) in the planar support structure (13) and one or more elastically deformable retaining structures (hollow body 14 including retention members 24, 26; note both 24 and 26 are disclosed as comprising “circumferentially spaced bumps” described in Paras. 0024, 0026 wherein each bump can also be viewed as a retaining structure; further note Para. 0030 discloses the elastic composition of such features) extending from the planar support structure (13) and arranged in an annular arrangement (as shown) to have a bead structure (24) to engage a lower portion of the closure below the radially extending holding feature (see “NOTE” below) to vertically suspend and substantially frictionlessly (note 112 rejections) retain one of the plurality of closures (28) by a holding feature of a cap of the retained closure (see “NOTE” below) without the nest contacting a stopper of the retained closure (see “NOTE” below), wherein the closure nest opening (14b defined at the inner edge of 26; see “Annotated View of Figure 4” below) has a largest dimension smaller than an inner diameter of an annular arrangement of one or more stop structures (ribs/ bumps of 24, 26; see “Annotated View of Figure 4” below; see the inner diameter defined by the edges of member 24; note Figures 3A-3B clearly show the annular arrangements; Paragraphs 0024-0025 describe annular stop structures; also note the alternative 103 rejection below).
NOTE: although the nest (10) of Hill is disclosed as retaining pistons “28”, the structure of the nest is clearly capable of retaining a closure comprising a stopper, a cap, and a holding feature above and extending radially outward relative to the cap as recited in the claim and wherein the nest/retaining features can vertically suspend and  substantially frictionlessly retain such closures by the holding feature of such caps of the retained closure without the nest contacting a stopper of the retained closure. Further it must be noted that this limitation could be met by any structure as it is a functional limitation and does not require that the closure be retained when the retaining feature engages the container.  Note it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

    PNG
    media_image1.png
    379
    454
    media_image1.png
    Greyscale

Annotated View of Figure 4

Regarding Claim 61, Hill discloses the support structure (13) associated with each of the plurality of closure retaining structures (12) comprises the opening (14b; see Figure 4) in and through the support structure (13) arranged to allow access through the support structure to an external top surface of the cap of the corresponding retained closure to thereby allow the closure to be forced from the closure retaining structure (12) by deforming the elastically deformable retaining structures (12) without contacting the stopper (note that given the elastic structure disclosed in Para. 0030 it can be reasonably assumed that the nest units/retaining structures 12 are clearly capable of deforming to an extent to allow the closure to be forced from the nest).

Regarding Claim 62, Hill discloses each of the plurality of closure retaining structures (12) comprises a second arrangement (i.e. of 26) of one or more of the stop structures (retention members 24, 26) sized and arranged to engage with a portion of the external top surface of the retained cap (note that the closure structure is not being claimed as part of the nest and therefore, the retention members 26 are clearly capable of being stop structures to engage a top surface of a cap that is used; again note the 112 rejections above as it is unclear as to what stop structures are being referred to).

Regarding Claim 63, Hill discloses the second arrangement (of 26) of one or more stop structures (24, 26) includes an annular arrangement having an inner diameter, the stop structures (24, 26) sized and arranged to engage with a concentrically corresponding annular portion of the external top surface of the cap of the retained closure (see Para. 0025 which discloses the annular arraignment; note that other than the annular arrangement, the remaining features of the claim are merely functional and the retention features/stop structures 24, 26 are clearly able to engage a cap as claimed).

Regarding Claims 65 and 66, Hill discloses the one or more elastically deformable retaining structures (hollow body 14 including retention members 24, 26) are arranged to disengage by elastic deformation from the holding feature without substantial deformation of the support structure (13) when pressure is applied on the cap of the closure through the opening (14b) in the planar support structure (13; again it is noted that the manner in which the nest is arranged is clearly capable of performing the function as claimed).

Regarding Claim 67, Hill discloses the plurality of closure retaining structures (12) each comprising the one or more elastically deformable retaining structure (14, 24, 26) are monolithically integrated with the planar support structure (13; as shown; see Paras. 0022, 0024, 0025 and 0036).

Regarding Claim 68, Hill discloses the support structure (13) includes a polymeric support structure (13; Para. 0030).

Regarding Claim 69, Hill discloses the closure retaining structures (12) include flexible retaining structures (12; see Para. 0030 which mentions the nest can be “semi-rigid” and elastic and therefore must exhibit an amount of flexibility).

Regarding Claim 70, Hill discloses the flexible retaining structures (12) include polymeric structures (12; see Para. 0030).

Regarding Claim 71, Hill discloses a closure nest (10; Figures 3A-4)  for releasably retaining a plurality of pharmaceutical container closures (28) wherein the nest (10) is capable of retaining closures comprises a stopper retained within a generally cylindrical cap having a radially extending exterior holding feature (see “NOTE” below), the closure nest (10) comprising:
a substantially planar support structure (web 13; Figure 3a) and a plurality of closure retaining structures (nesting units 12; see Figure 4) attached to the support structure (web 13), each of the plurality of closure retaining structures (12) comprising an opening (14b) in the support structure (13; further note that the “opening” is readily going to be defined by an inner edge of 26) and one or more elastically deformable retaining structures (hollow body 14 including retention members 24, 26; note both 24 and 26 are disclosed as comprising “circumferentially spaced bumps” described in Paras. 0024, 0026 wherein each bump can also be viewed as a retaining structure; further note Para. 0030 discloses the elastic composition of such features) arranged to have a bead structure (24) to engage a lower portion of the closure (see “NOTE” below) to vertically suspend and substantially frictionlessly (note 112 rejections) retain one of the plurality of closures (28) without the nest contacting a stopper of the retained closure (see “NOTE” below), wherein the opening (14b defined at the inner edge of 26; see “Annotated View of Figure 4” above) in the planar support structure (13) has a largest dimension smaller than an inner diameter of an annular arrangement of one or more stop structures (ribs/ bumps of 24, 26; see “Annotated View of Figure 4” above; see the inner diameter defined by the edges of member 24; note Figures 3A-3B clearly show the annular arrangements; Paragraphs 0024-0025 describe annular stop structures; also note the alternative 103 rejection below).
NOTE: although the nest (10) of Hill is disclosed as retaining pistons “28”, the structure of the nest is clearly capable of retaining a closure comprising a stopper, a cap, and a holding feature above and extending radially outward relative to the cap as recited in the claim and wherein the nest/retaining features can vertically suspend and  substantially frictionlessly retain such closures of such caps of the retained closure without the nest contacting a stopper of the retained closure. Further it must be noted that this limitation could be met by any structure as it is a functional limitation and does not require that the closure be retained when the retaining feature engages the container.  Note it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding Claim 72, Hill discloses the support structure (13) associated with each of the plurality of closure retaining structures (12) comprises the opening (14b; see Figure 4) in and through the support structure (13) arranged to allow access through the support structure to an external top surface of the cap of the corresponding retained closure to thereby allow the closure to be forced from the closure retaining structure (12) by deforming the elastically deformable retaining structures (12) without contacting the stopper (note that given the elastic structure disclosed in Para. 0030 it can be reasonably assumed that the nest units/retaining structures 12 are clearly capable of deforming to an extent to allow the closure to be forced from the nest).

Regarding Claim 73, Hill discloses each of the plurality of closure retaining structures (12) comprises a second arrangement (of 26) of one or more of the stop structures (retention members 24, 26) sized and arranged to engage with a portion of the external top surface of the retained cap (note that the closure structure is not being claimed as part of the nest and therefore, the retention members 26 are clearly capable of being stop structures to engage a top surface of a cap that is used; again note the 112 rejections above as it is unclear as to what stop structures are being referred to).

Regarding Claim 74, Hill discloses the second arrangement of one or more stop structures (24, 26) includes an annular arrangement having an inner diameter, the stop structures (24, 26) sized and arranged to engage with a concentrically corresponding annular portion of the external top surface of the cap of the retained closure (see Para. 0025 which discloses the annular arraignment; note that other than the annular arrangement, the remaining features of the claim are merely functional and the retention features/stop structures 24, 26 are clearly able to engage a cap as claimed).

Regarding Claims 75 and 76, Hill discloses the one or more elastically deformable retaining structures (hollow body 14 including retention members 24, 26) are arranged to disengage by elastic deformation from the holding feature without substantial deformation of the support structure (13) when pressure is applied on the cap of the closure through the opening (14b) in the planar support structure (13; again it is noted that the manner in which the nest is arranged is clearly capable of performing the function as claimed).

Regarding Claim 77, Hill discloses the plurality of closure retaining structures (12) each comprising the one or more elastically deformable retaining structure (14, 24, 26) are monolithically integrated with the planar support structure (13; as shown; see Paras. 0022, 0024, 0025 and 0036).

Regarding Claim 78, Hill discloses the support structure (13) includes a polymeric support structure (13; Para. 0030).

Regarding Claim 79, Hill discloses the closure retaining structures (12) includes flexible retaining structures (12; see Para. 0030 which mentions the nest can be “semi-rigid” and elastic and therefore must exhibit an amount of flexibility).

Regarding Claim 80, Hill discloses the flexible retaining structures (12) includes polymeric structures (12; see Para. 0030).

Regarding Claim 81, Hill discloses a closure nest (10; Figures 3A-4)  for releasably retaining a plurality of pharmaceutical container closures (28) wherein the nest (10) is capable of retaining closures comprises a stopper retained within a generally cylindrical cap having a radially extending exterior holding feature (see “NOTE” below), the closure nest (10) comprising:
a substantially planar support structure (web 13; Figure 3a) and a plurality of closure retaining structures (nesting units 12; see Figure 4) attached to the support structure (web 13), each of the plurality of closure retaining structures (12) comprising an opening (14b; further note that the “opening” is readily going to be defined by an inner edge of 26) through the support structure (13) arranged to allow access through the support structure (13) to an external top surface of the cap of the corresponding retained closure (see “NOTE” below) to thereby allow the closure to be forced from the closure retaining structure (12) by deforming elastically deformable retaining structures (hollow body 14 formed by 24, 26) without contacting the stopper, and one or more elastically deformable retaining structure (hollow body 14 including retention members 24, 26; note both 24 and 26 are disclosed as being “circumferentially spaced bumps” described in Paras. 0024, 0026 wherein each bump can be viewed as a retaining structure; further note Para. 0030 discloses the elastic composition of such features) each of the plurality of closure retaining structures (12) comprises an arrangement of one or more stop structures (formed by ribs or bumps of 24, 26; Paras. 0024-0025) sized and arranged to engage with a portion of the external top surface of the retained cap, the arrangement of one or more stop structures (of 24, 26) includes an annular arrangement having an inner diameter (see Paras 0024-0025 which disclose annular rib arrangement of 24 and 26), the stop structures (of 24, 26) sized and arranged to engage with a concentrically corresponding annular portion of the external top surface of the cap of the retained closure (see “NOTE” below) and arranged to have a bead structure (24) to engage a lower portion of the closure (see “NOTE” below) to vertically suspend and substantially frictionlessly (note 112 rejections) retain one of the plurality of closures (28) without the nest contacting a stopper of the retained closure (see “NOTE” below), wherein the opening (14b defined at the inner edge of 26; see “Annotated View of Figure 4” above) through the planar support structure (13) has a largest dimension smaller than an inner diameter of an annular arrangement of one or more stop structures (24, 26; see “Annotated View of Figure 4” above; see the inner diameter defined by the edges of member 24; note Figures 3A-3B clearly show the annular arrangements; Paragraphs 0024-0025 describe annular stop structures; also note the alternative 103 rejection below).
NOTE: although the nest (10) of Hill is disclosed as retaining pistons “28”, the structure of the nest is clearly capable of retaining a closure comprising a stopper, a cap, and a holding feature above and extending radially outward relative to the cap as recited in the claim and wherein the nest and retaining structures can vertically suspend and substantially frictionlessly retain such closures of such caps of the retained closure without the nest contacting a stopper of the retained closure. And further, the stop structures (of 24, 26) are clearly sized and arranged to engage with a concentrically corresponding annular portion of the external top surface of such cap of the retained closure. Further it must be noted that this limitation could be met by any structure as it is a functional limitation and does not require that the closure be retained when the retaining feature engages the container.  Note it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding Claims 82 and 83, Hill discloses the one or more elastically deformable retaining structures (hollow body 14 including retention members 24, 26) are arranged to disengage by elastic deformation from the holding feature without substantial deformation of the support structure (13) when pressure is applied on the cap of the closure through the opening (14b) through the planar support structure (13; again it is noted that the manner in which the nest is arranged is clearly capable of performing the function as claimed).

Regarding Claim 84, Hill discloses the plurality of closure retaining structures (12) each comprising the one or more elastically deformable retaining structure (14, 24, 26) are monolithically integrated with the planar support structure (13; as shown; see Paras. 0022, 0024, 0025 and 0036).

Regarding Claim 85, Hill discloses the support structure (13) includes a polymeric support structure (13; Para. 0030).

Regarding Claim 86, Hill discloses the closure retaining structures (12) include flexible retaining structures (12; see Para. 0030 which mentions the nest can be “semi-rigid” and elastic and therefore must exhibit an amount of flexibility).

Regarding Claim 87, Hill discloses the flexible retaining structures (12) include polymeric structures (12; see Para. 0030).

Regarding Claims 88-90, Hill discloses each closure retaining structure further comprises at least three elastically deformable retaining structures (24, 26; see Paras. 0024-0025 which disclose the retaining structures 24 and 26 can be embodied as ribs or circumferentially spaced bumps and therefore given the elastic nature of the nesting units 12, these bumps or ribs can be reasonably interpreted as individual elastically deformable retaining structures). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 60-63 and 65-90 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US PGPUB 2011/0192756).
Alternatively regarding Claims 60, 71 and 81, assuming arguendo that the largest dimension/diameter of the opening (14b defined by inner edge of 26) cannot be reasonably interpreted as smaller than the inner diameter of one or more stop structures (24; see “Annotated View of Figure 4” shown above), in which the Examiner does not concede to, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the dimensions of the openings (14b) and/or diameter or the annular arrangement of the stop structures (24) of Hill such that the largest dimension of the opening is smaller than the inner diameter of the annular arrangement of the stop structures (24) as it has the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV)(A). In this instance, the opening (14b) of Hill still comprises the dimensional ability to retain the closure in the closure nest and whether the largest dimension thereof is smaller than the inner diameter of the stop structures (24) annular arrangement does not alter its ability to retain the closure from being dislodged from the top of the nest in instances such as when the nest is inverted as noted by Hill (see Paragraph 0025).
Regarding Claims 61-63, 65-70, 72-80, and 82-90, refer to the 102(a)(1) and (a)(2) rejections above.


Examiner’s Note
Below is a proposed amendment to Claim 60 that would readily overcome the 112 rejections and the prior art rejections outlined above. Note that if similar features are incorporated and reflected into Claims 71 and 81 and the dependent claims amended accordingly, the case could possibly be considered under the AFCP 2.0 program. Note that proposal below would also readily overcome any 103 rejection over combinations of the cited prior art (i.e. Liege FR2049252 in view of Hill (which teaches upper stop structures/smaller openings)).

60 (Proposed). A closure nest for releasably retaining a plurality of pharmaceutical container closures wherein each closure comprises a stopper retained within a
a ; and
a plurality of closure retaining structures attached to the support structure, wherein the planar support structure comprises an opening corresponding to each of the plurality of closure retaining structures, each of the plurality of closure retaining structures comprising:
structures extending substantially orthogonally from the planar support structure , each elastically deformable retaining structure comprising a first stop structureone of the plurality of closures below the radially extending holding feature with an upper surface of the first stop structure to vertically suspend and, wherein the first stop structures form a first arrangement configured as an annular arrangement, 
a second arrangement of one or more second stop structures extending substantially orthogonally from the planar support structure and configured to engage with a portion of an external top surface of the retained closure;   
wherein the opening in the planar support structure has a largest dimension smaller than an inner diameter of the annular first arrangement of first stop structures 

Note: the Figures as well as Para. 0078 of the originally filed specification provide sufficient support and definite scope for the “substantially orthogonal” language. 



Response to Declaration
The declaration under 37 CFR 1.132 filed 09 May 2022 by Steve Pratt is insufficient to overcome the rejections based upon 35 USC 112 as set forth in the last Office action because:
While Steve Pratt’s extensive background and further statements regarding experience and statements drawn to a summary of previous actions of the instant application in Statements 1-6 are appreciated and acknowledged:
-Statement 6 appears to be merely an opinion and not a factual based argument. The statement “In my opinion, the friction/interference type connection relies on friction, in contrast to the other two types which would be considered not to rely on friction, and would be understood as a “substantially frictionless” connection even though in either context some minimal amount of friction may be involved.” Supports this conclusion as such a statement is subjective and an opinion and therefore is not entitled to any weight. See MPEP § 716.01(C)(III). 
-Statement 7 appears to outline the opinion that the manner in which the closures are vertically suspended in the application provides sufficient support for the “substantially frictionless” claim language. However, note “expert opinion that an application meets the requirements of 35 U.S.C. 112  is not entitled to any weight; however, facts supporting a basis for deciding that the specification complies with 35 U.S.C. 112  are entitled to some weight); In re Lindell, 385 F.2d 453, 155 USPQ 521 (CCPA 1967)” per MPEP 716.01(C)(III). While the analysis provided by Mr. Pratt is acknowledged, such analysis cannot be relied on for providing support for “substantially frictionlessly” retaining the closures. See “Response to Arguments” section below. 
-Statement 8 appears to present the opinion that based on the specification and environment of pharmaceutical packaging, one would readily be able to ascertain a definition scope of the terms “generally cylindrical”, “substantially planar” and “substantial deformation”. However, this is merely an opinion based statement and does not overcome the legal conclusion that the terms still are viewed as indefinite as such terms are not recited within the specification and the specification do not provide reasonable basis to ascertain a definite scope. 
-Statement 9 appears to be a conclusory statement 
In conclusion, when all of the evidence, including opinion based statements, are considered, the totality of the rebuttal fails to overcome the 112 rejections outlined above.
Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments pertaining to the 112 rejections that: 

    PNG
    media_image2.png
    391
    644
    media_image2.png
    Greyscale

Examiner respectfully asserts that there is no express, implicit or inherent disclosure or support for the closures being retained in the “substantially frictionless” manner. The term “friction” does not appear within the Applicant’s specification but given an ordinary definition of “the force that resists relative motion between two bodies in contact” (per https://www.merriam-webster.com/dictionary/friction), it can be readily implied that that is some form of friction between the retaining structures and the closure either during application or merely just during storage/retention and therefore this provides the evidence that it cannot be readily implied or assumed to be inherent that the closures are able to be retained in a “substantially frictionlessly” manner. 
With reference to the declaration, while the statements and analysis of Mr. Pratt are acknowledged and appreciated, Examiner is still of the opinion that there is not sufficient support for such  “substantially frictionlessly” language and such conclusion can be explained in a two-part manner. 
-First, as acknowledged in the analysis provided in the Appendices, the retention of the closures may include “minimal” friction force and therefore it is reasonable to conclude that some amount of friction is possible during retention and even if the friction is “ideally” zero, this is not readily clear that it would occur (i.e. static friction would readily exist between the closure and the retaining structures (i.e. note the angled nature of “102”)). Therefore, it can be concluded that there is not sufficient support for a “frictionless” retention.
-Second, as outlined previously, while some friction is likely present during retention, it is not clear as to whether such friction could be considered “substantially frictionless”. Further, since such language is not presented within the original disclosure, one cannot readily ascertain a scope or meaning of such a phrase and therefore there is not sufficient support for one to readily ascertain a scope on how much friction can be readily viewed as “substantially frictionless” since there is no support/explanation for such language in the original disclosure. 

Regarding Applicant’s arguments pertaining to the prior art that:

    PNG
    media_image3.png
    279
    649
    media_image3.png
    Greyscale

Examiner respectfully asserts that Hill still anticipates and/or renders obvious the claimed invention and while it is acknowledged that in the manner in which Hill’s disclosure is presented, the intended use of Hill’s closure nest is to be used with a stopper that elastically deformable, however, after review of the structure of the closure nest of Hill, the nesting units (12) are clearly capable of elastically deforming whether it be with the disclosed stopper or a more rigid closure as Paragraph 0030 explains the nest can be “semi-rigid” and elastic and therefore must exhibit an amount of flexibility to elastically deform if subjected to a closure that is more rigid.
Further note it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Pawlowski (US PGPUB 2014/0027332) discloses a container nest unit comprising deformable retaining structures (i.e. Figures 1e-1h).
-Muller (US PGPUB 2014/0008249) discloses a closure nest (2; Figures 18 and 12) comprising closure retaining structures (28; Figure 18).
-Liversidge (USP 9,783,328) and Heinz (USP 6,719,141) disclose a container nests comprising several embodiments of retaining structures.
-Franciskovich (USP 8,727,124) discloses a nest unit for a vial and cap combination that comprises deformable retaining structures which vertically suspend the vial and cap. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        5/26/2022